CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2, AND FOR THE YEARS THEN ENDED GLOSSARY OF TERMS The following are not technical definitions, but they are helpful for the reader’s understanding of some terms used in the notes to the consolidated financial statements of the Company. Terms Definitions AFIP Federal Administration of Public Revenue BLL Bodega Loma La Lata S.A. CAMMESA Compañía Administradora del Mercado Eléctrico Mayorista S.A. CC Combined Cycle CGU Cash-Generating Units CIESA Compañía de inversiones de energía S.A. CINIIF Citelec International Financial Reporting Interpretations Committee Compañía Inversora en Transmisión Eléctrica Citelec S.A. CPB Central Piedra Buena S.A. CTG Central Térmica Güemes S.A. CTLL Central Térmica Loma La Lata S.A. CTP Central Térmica Piquirenda CSJN Supreme Court of Justice of the Nation CYCSA Comunicación y Consumos S.A. DESA Desarrollos Energéticos S.A. EASA Electricidad Argentina S.A. Edenor Empresa Distribuidora y Comercializadora Norte S.A. Edesur Empresa Distribuidora Sur S.A. EGSSA EMDERSA Generación Salta S.A. ENDISA Energía Distribuida S.A ENRE National Regulatory Authority of Electricity FOCEDE Fund works of consolidation and expansion of electrical distribution . 1 GLOSSARY OF TERMS: (Continuation) Terms Definitions FONINVEMEM Fund for Investments required to increase the electric power supply in the WEM FOTAE Works Administration Trust Transport for Electricity Supply FRD Flow for debt repayment Foundation Pampa Energía Foundation committed to education ( Foundation) GE General Electric GUMA, GUME, GUDI Gran Usuario Mayor, Gran Usuario Menor, Gran Usuario del Distribuidor GyP Gas y Petróleo de Neuquén S.A.P.E.M. HA Historical Availability HI Hydroelectric HIDISA Hidroeléctrica Diamante S.A. HINISA Hidroeléctrica Los Nihuiles S.A. HRP Hours Power Compensation IEASA IEASA S.A. IGMP Minimum Notional Income Tax INDISA Inversora Diamante S.A. INNISA Inversora Nihuiles S.A. IPB Inversora Piedra Buena S.A. LNG Liquefied Natural Gas LVFVD Sales Liquidations with Maturity Date to be Defined MAT WEM’s Forward Market MAN Engines MAN B & W Diesel model 18V32/40PGI MECON Ministry of Economy MEyM Ministry of Energy and Mining MMC Cost Monitoring Mechanism 2 GLOSSARY OF TERMS: (Continuation) Terms Definitions MPFIPYS Ministry of Federal Planning, Public Investment and Services NIC International Accounting Standards NIIF International Financial Reporting Standards NYSE New York Stock Exchange Orígenes Retiro Orígenes Seguros de Retiro S.A. PACOSA Pampa Comercializadora S.A. PEN Federal Executive Power PEPASA Petrolera Pampa S.A. PEPCA PEPCA S.A. PISA Pampa Inversiones S.A. PP Pampa Participaciones S.A. PP II Pampa Participaciones II S.A. PUREE Rational Use of Electricity Programme PYSSA Préstamos y Servicios S.A. RA Recorded Availability RTI Tariff Structure Review RTT Temporary Tariff Regime SACME Centro de Movimiento de Energía S.A. Salaverri, Dellatorre, Burgio& Wetzler Salaverri, Dellatorre, Burgio y Wetzler Malbran Abogados Sociedad Civil SADI Argentine Interconnection System SE Secretary of Energy SEC Security and Exchange Comission SIGEN National mptroller Office SSN Superinte ndencia de Seguros de la Nación ST Secretary of Labor 3 GLOSSARY OF TERMS: (Continuation) Terms Definitions TG Gas Turbine TGS Transportadora de Gas del Sur S.A. The Company / Pampa Pampa Energía S.A. The Group Pampa Energía S.A. and its subsidiaries TJSM Termoeléctrica San Martín S.A. TMB Termoeléctrica Manuel Belgrano S.A. Transba Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de
